On Motion for Rehearing.
We have carefully considered appellant's motion for a rehearing in this cause. In connection therewith and in response to appellant's request therefor, we correct our findings of fact, so that the first seven lines thereof shall read as follows: "W. P. Johnson and Mary Ann Johnson, the father and mother of appellant, Nora E. O'Connell, were married in the month of May, 1871, and moved on the 72 acres in controversy in the year 1877, under the mistaken impression that they were living on the 200-acre tract of land that had been conveyed to Mary Ann Johnson by her parents. They lived on said land, under such mistaken belief, until 1892 without deed of conveyance." *Page 652
This correction, however, in no way affects the final determination of this cause as embodied in our former opinion. Motion for a rehearing is refused.
Refused.
Opinion adopted by the Court.